DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 2/28/2022 and 5/20/2022 have been entered.
 Response to Arguments
Applicant’s amendments and associated arguments filed 2/28/2022 with respect to the 35 USC 112(a) and 112(b) rejections from 7/29/2021 have been fully considered and are persuasive.  These rejections have been withdrawn. 
As in the Advisory Action mailed on 11/15/2021, the Examiner reiterates that the applicant has not provided any arguments against the rejections of the independent claim(s). Therefore, those rejections are still considered proper. The Examiner’s response to arguments filed on 10/21/2021 are repeated below from the Advisory Action mailed on 11/15/2021.
Regarding the 102 rejections, the applicant initially argues against claim 41 being rejected using Faltys since Faltys does not use the term “interference fit.” The Examiner maintains that the magnet of Faltys being embedded within the silicone body 316 is inherently an interference fit. The applicant makes clear in par. 0060 that an interference fit and a friction fit are one in the same, and can occur when contact by the magnet with the mounting element itself prevents inadvertent removal of the magnet. In Faltys, when the magnet is embedded within the silicone, contact of the magnet with the silicone itself prevents removal of the magnet by virtue of it being embedded within the silicone. In other words, the magnet cannot escape the silicone without outside force, thus the magnet being embedded within the silicone is what keeps it in place. In par. 0064 of the applicant’s specification, the applicant even gives the example of using a compressive material such as silicone to create an interference fit. 
Since the applicant discloses that a friction fit and an interference fit are equivalent terms in par. 0060, the applicant’s example on page 17 of the arguments of the silicone being tacky actually supports a friction fit and interference fit, as something that is tacky has an increased coefficient of friction. The dictionary definitions proposed by the applicant on page 16 of the arguments support an interference fit as defined by the applicant in their original specification. The magnet of Faltys is “fixed into the surrounding silicone.” If it is “fixed” within in, then it is the interference/friction fit of the magnet and the silicone that keeps it fixed. If it is “surrounded tightly or firmly” then that tightness/firmness is an interference fit. The final definition is not useful here, as the claims require the magnet to be removable, therefore, the magnet cannot be “an essential part” of the silicone. 
Unless the applicant wishes to further define “interference fit” in the claims, such as by reciting the specific example from par. 0060 of the original specification wherein the magnet is given a ¼ or ½ turn relative to the mounting element in order to create the interference fit, the Examiner is unconvinced that the silicone of Faltys does not always provide the broadest reasonable interpretation of interference/friction fit in the applicant’s original specification.
The applicant is again arguing on pages 19-21 that “the exact same structure” is being used to read on different hypothetical claim limitations. But, again, the exact same structure is not being read as multiple structures. Based on what the claim is currently reciting (i.e., 2 extension components), the components as defined by the Examiner are entirely distinct, non-overlapping structures that meet all structural limitations in the claim. 

    PNG
    media_image1.png
    228
    418
    media_image1.png
    Greyscale

One could touch the first extension component without touching the second extension component. Without further details in the claims defining the extension components, it is unclear to the Examiner how these are not extension components, and the applicant has not attempted to explain why they are not extension components. 
 Each claim is interpreted by itself if they don’t depend on each other. Clearly, element 56 could be subdivided into even more distinct, non-overlapping extension components. If the applicant claimed 3 extension components, once could show three entirely distinct, non-overlapping structures projecting from a center point that meet all structural limitations of that hypothetical claim.
With respect to claim 28, a coil is also a chassis in this place as it provides structure that assists in holding the magnet in place. What other structural limitations are REQUIRED by a chassis? The applicant has not attempted to explain why it is not a chassis, instead merely making a conclusory statement that “a coil is not a chassis.”
Regarding the 103 rejection of claim 37, the applicant amended claim 37 to overcome the rejection by requiring the tool interface to be part of the magnet apparatus. This amendment changes the scope of the claim and requires further search and consideration to determine allowability. In the Examiner’s rejection, the scalpel contacts a “tool interface” wherever the scalpel contacts the silicone to cut it.
Regarding claim 36, the portion 48 is part of the magnet apparatus casing and is removed by using a screwdriver (as per the 103 rejection) inserted into tool interface in the portion 48. As portion 48 is part of the magnet apparatus and is removed using a screwdriver (per the 103 rejection) it reads on the claim.
All previous art rejections are still considered proper and new claims 46-49 are addressed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-31 and 33-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,058,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 15-19, 21, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Duncan et al. (US 7,231,252, hereinafter Duncan).
Regarding claims 15-19 and 21, Duncan discloses an implanted medical device (”IMD”) as seen in figures 4 and 5. The IMD includes a magnet apparatus 56/98 with a titanium casing surrounding the magnet and a chassis 46 surrounding the magnet apparatus (see figure 5). Before an MRI scan, access to the patient with the IMD is obtained, and the skin of the patient is cut in order to access the IMD, and the magnet apparatus is moved relative to the IMD while the magnet apparatus is implanted in the recipient in order to remove the magnet apparatus from the top of the IMD (while the IMD remains in the patient) and so the patient can then be subjected to an MRI scan. See figure 5 and Col. 3, lines 35-45 and Col. 12, lines 44-67.
Regarding claims 27 and 28, portion 56 of the magnet apparatus, located at an end of the magnet apparatus, can be subdivided into a plurality of extension components, each of which project from the sides of the magnet apparatus and together establish a largest diameter of the magnet apparatus (see figure 5). Figure 5 of Duncan clearly shows at least two extension components, the left half of element 56 and the right half of element 56:

    PNG
    media_image1.png
    228
    418
    media_image1.png
    Greyscale

These components are entirely distinct, non-overlapping structures that meet all structural limitations in the claim.
Claim(s) 15-18, 20, 21, 26, 31, 32 and 41-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Faltys et al. (US 6,308,101, hereinafter Faltys).
Regarding claims 15-18, 31 and 32, Faltys discloses an implanted medical device (”IMD”) in the form of a cochlear implant implanted in the head of a patient as seen in figures 6 and 10B (see abstract). The IMD includes a magnet apparatus 226 (Col. 13, lines 43-67). Before an MRI scan, access to the patient with the IMD is obtained, and the skin of the patient is inherently cut in order to access the IMD, and the magnet apparatus is moved relative to the IMD while the magnet apparatus is implanted in the recipient in order to remove the magnet apparatus from the top of the IMD and so the patient can then be subjected to an MRI scan (figure 10B and Col. 18, lines 18-59 and Col. 19, lines 33-38).
Regarding claims 20, 21, 26, and 41, Faltys discloses a structural component/chassis 220/212/222 that extends completely about the magnet 226 (see figure 10A and 10B). The structural component is connected to a silicone body 316 that is in contact with the skull, the silicone body providing a compressive, interference fit that biases the magnet in place (Col. 18, lines 43-59 and Col. 19, lines 33-38). Since Faltys discloses that the magnet is embedded in and encapsulated by the silicone body 316. In order to be embedded within the material, there must inherently be an interference fit. The definition of “embed” is to “fix (an object) firmly and deeply in a surrounding mass.” In order to remove the magnet from the top of the IMD, the magnet must be moved relative to the structural component in a direction parallel to an axis about which the structural component extends to completely extend about the magnet (see figure 10A and 10B).
Regarding claims 42 and 43, in figures 10A and 10B, the magnet apparatus 226 of Faltys is shown as not having a covering 316, and thus is exposed to an ambient environment of the patient when implanted and being used for aligning internal coil 220 with an external coil
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-25, 29, 30, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Barnes et al. (US 2004/0059423, hereinafter Barnes) and further in view of Drake (US 4,736,747).
Regarding claims 22-25, 29, 30 and 36, Duncan, as described above, discloses the applicant’s basic invention, including accessing an IMD through an incision and removing a magnet apparatus within the IMD. However, Duncan is silent as to how, exactly, the magnet apparatus is reversibly retained and removed. Attention is directed to the secondary reference of Barnes, which discloses an IMD in figure 3, and thus is analogous art to the IMD of Duncan. Barnes further discloses the IMD includes a magnet apparatus 10/48 that is reversibly retained and removable by a threaded portion 52 that is rotated relative to portion 46 in order to frictionally fit with threads 50 (see figure 3 and par. 0030-0031). As seen in figure 3, the magnet apparatus includes a groove that presumably receives a tool, such as a screwdriver, but is silent as to the use of a tool. Attention is further directed to Drake, which discloses that a screwdriver can be inserted into a groove 44 and rotated to rotate and move a magnet in a medical device (see figure 3 and Col. 4, lines 57), and thus is analogous art to Duncan and Barnes, as well. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Duncan to utilize the threaded engagement of Barnes as the reversible magnet structure as Barnes shows this structure to be old and well known, and its use as the undisclosed reversible structure of Duncan would have effectively and reliably performed the disclosed function and purpose of Duncan. Additionally, the use of a screwdriver as a tool would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention as demonstrated by Drake. As generally known, the use of tools allows for more efficient accurate performance of functions as opposed to the use of one’s hand/fingers.
Regarding claim 38, Duncan discloses a generic nerve stimulator (Col. 2, lines 60-62, Col. 7, lines 29-34) using magnets for external coupling and alignment but is silent as to the stimulator specifically being a cochlear stimulator. However, Drake discloses that a particular type of nerve stimulator that utilizes magnets for external coupling and alignment is a cochlear stimulator (Col. 1, lines 15-27 and Col. 4, lines 1-6). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s invention that the multi-purpose stimulator of Duncan could specifically be a cochlear implant as suggested by Drake.
Claims 33, 37 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faltys.
Regarding claims 33 and 37, Faltys, as described above, discloses the applicant’s basic invention, including the use of silicone for holding the magnet apparatus in place. Faltys discloses that the magnet is “embedded” in the silicone, implying that it is fixed firmly and deeply in the surrounding silicone (Col. 18, lines 43-59) and thus may be difficult to remove. However, Faltys is silent as to cutting the silicone to provide access to the magnet apparatus. However, if the magnet apparatus were stuck in the silicone for whatever reason, and needed to be removed in order to perform the MRI, the use of a scalpel to cut the silicone as necessary to free the magnet apparatus would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention, as a scalpel is a known surgical tool that can be used to cut away and separate two things that may otherwise be inseparable.
Regarding claim 44, Faltys, as described above, discloses the applicant’s basic invention, including the use of silicone for holding the magnet apparatus in place. Faltys discloses that the magnet is “embedded” in the silicone, implying that it is fixed firmly and deeply in the surrounding silicone (Col. 18, lines 43-59) and thus may be difficult to remove. However, Faltys is silent as to twisting the magnet apparatus during removal. However, if the magnet apparatus were stuck in the silicone for whatever reason, and needed to be removed in order to perform the MRI, pulling and twisting the magnet apparatus as necessary to free the magnet apparatus would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention, as twisting an object applies additional force and torque to the object and would assist in separating two things that may otherwise be inseparable.
Allowable Subject Matter
Claims 34, 35, 39, 40 and 45-49 would be allowable if a Terminal Disclaimer were filed to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792